FILE COPY



        In re Nestor
    HernandezAppellant/s




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                               July 18, 2014

                                           No. 04-14-00499-CR

                                     IN RE Nestor HERNANDEZ

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

       On July 17, 2014, relator filed a pro se petition for writ of mandamus. The court has
determined that it lacks jurisdiction to consider relator’s petition. Accordingly, relator’s petition
is DISMISSED FOR LACK OF JURISDICTION. See TEX. R. APP. P. 52.8(a). The court’s
opinion will issue at a later date.

           It is so ORDERED on July 18th, 2014.


                                                                    _____________________________
                                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1 This proceeding arises out of Cause No. 2011CR9543-W2, styled The State of Texas v. Nestor Hernandez, pending
in the 175th Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.